Citation Nr: 0012942	
Decision Date: 05/01/00    Archive Date: 05/22/00

DOCKET NO.  99-02 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes ("pension"), with special monthly pension 
(SMP) based on the need for the regular aid and attendance of 
another person, for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

The appeal was docketed at the Board in 1999.  


FINDINGS OF FACT

1.  A claim for pension with SMP based on the need for the 
regular aid and attendance of another person, received at the 
RO in January 1995, was pending at the time of the veteran's 
death on July 3, 1995.

2.  Prior to his death in July 1995, the veteran's 
Alzheimer's disease precluded him from engaging in any type 
of substantially gainful employment.

3.  Prior to his death in July 1995, the veteran was confined 
in a nursing home owing to mental incapacitation.


CONCLUSION OF LAW

The requirements for pension, with SMP based on the need for 
the regular aid and attendance of another person, for the 
purpose of accrued benefits, have been met.  
38 U.S.C.A. §§ 1155, 1502, 1521, 5107, 5121 (West 1991); 
38 C.F.R. §§ 3.321, 3.340, 3.342, 3.351(c) and Part 4 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the appellant's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the appellant is 
required to comply with 38 U.S.C.A. § 5107(a).

Under the law, in the accrued benefits context of the appeal, 
upon the death of the veteran, periodic monetary benefits to 
which he was entitled on the basis of evidence in the file at 
the date of death, and due and unpaid for a period of not 
more than two years prior to death, may be paid to his 
spouse.  38 U.S.C.A. § 5121.

As of the time of the veteran's death, on July 3, 1995, a 
claim for pension with SMP based on the need for the regular 
aid and attendance of another person owing to disablement due 
to Alzheimer's disease was pending. 

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for ninety (90) days or more 
during a period of war and who is permanently and totally 
disabled due to nonservice-connected disabilities that are 
not the result of willful misconduct.  Permanent and total 
disability will be held to exist when an individual is 
unemployable as a result of disabilities that are reasonably 
certain to last throughout the remainder of that person's 
life.  Talley v. Derwinski, 2 Vet. App. 282, 285 (1992); 
38 C.F.R. §§ 3.340(b), 4.15 (1999).  

According to 38 U.S.C.A. § 1502, a finding of permanent and 
total disability is warranted where a veteran experiences any 
disability that is sufficient to render it impossible for an 
average person to follow a substantially gainful occupation.  
The "average person" standard is outlined in 38 C.F.R. 
§ 3.340(a) and § 4.15.  Section 4.15 also provides that a 
total evaluation is based primarily on the average impairment 
in earning capacity, and that permanent loss of the use of 
both hands, or of both feet or of one hand and one foot, or 
the sight in both eyes is considered permanent and total 
disability for pension purposes.  Further, permanent total 
disability evaluations for pension purposes will be 
authorized, provided other requirements of entitlement are 
met, for congenital, developmental, hereditary or familial 
conditions, as well as for disabilities that require 
indefinite periods of hospitalization.  38 C.F.R. § 3.342(b).  

According to 38 C.F.R. § 4.15, the average impairment in 
earning capacity provides the basis upon which a total 
disability rating may be granted.  The criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule), 
found in 38 C.F.R. Part 4 (1999), also provide a means for 
objectively determining total disability.  When impairment is 
commensurate with a 100 percent rating in accordance with the 
schedular criteria, a total rating on a schedular basis is 
warranted.  38 C.F.R. § 3.340(a)(2).  Section 4.17 of Title 
38 of the Code of Federal Regulations provides that all 
veterans who meet the eligibility requirements and who are 
unable to secure or follow a substantially gainful occupation 
by reason of disability likely to be permanent shall be rated 
permanently and totally disabled.  Section 4.17 further 
provides that, for pension purposes, the permanence of 
percentage requirements set forth in 38 C.F.R. § 4.16 (1999) 
is mandatory.  

The appellant contends that a January 1995 statement from 
"Applewood Nursing Center" (ANC), which was of record at the 
time of the veteran's death must be seen as sufficient to 
have warranted, for purposes of accrued benefits, an award of 
pension with SMP based on the need for the regular aid and 
attendance of another person.  In this regard, the Board 
observes that the above-cited claim submitted by the veteran 
to the RO in January 1995 specifically cites Alzheimer's 
disease (apparently assessed in the mid-1980's) as the 
condition on which he predicated his claim for the benefits 
(i.e., pension and SMP) sought.  Thereafter, in February 
1995, a statement was received from ANC which reflected that 
the veteran's confinement at such nursing facility had been 
occasioned by his inability "to perform the normal functions 
of daily life due to a mental or physical incapacity."  The 
Board has no reason to question that the veteran was in fact 
institutionalized, presumably owing to disablement occasioned 
by Alzheimer's disease, at the ANC nursing facility.  This 
disorder was clearly productive of total disability in 
accordance with the pertinent provisions, bearing on 
pertinent total disablement, of 38 C.F.R. Part 4, Diagnostic 
Code 9312 (whether as in effect prior to November 7, 1996, or 
subsequent thereto).  Therefore, the Board concludes that 
pension, for the purpose of accrued benefits, was warranted.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.340.  

Finally, on assessing the fact of the veteran's confinement 
in a nursing facility due to mental incapacitation in 
conjunction with the provisions of 38 C.F.R. § 3.351(c), 
which bear on SMP based on the need for the regular aid and 
attendance of another person, the Board is, in addition, 
persuaded that SMP due to such need, for the purpose of 
accrued benefits, was similarly warranted.  Accordingly, the 
appellant's claim for pension with SMP based on the need for 
the regular aid and attendance of another person, for the 
purpose of accrued benefits, is granted.  
38 U.S.C.A. §§ 1502, 1521, 1155, 5107, 5121; 38 C.F.R. §§ 
3.321, 3.340, 3.342, 3.351(c) and Part 4.


ORDER

A permanent and total disability rating for pension purposes, 
with special monthly pension based on the need for the 
regular aid and attendance of another person, for the purpose 
of accrued benefits, is granted, subject to the controlling 
regulations governing the payment of monetary benefits.


REMAND

The Board observes that, subsequent to the RO's March 1996 
denial of the appellant's claim for a burial allowance, her 
representative, by means of an item of correspondence dated 
in July 1996, conveyed disagreement with the same.  On 
assessing the foregoing in conjunction with pertinent 
observations made by the United States Court of Appeals for 
Veterans Claims in Manlincon v. West, 12 Vet. App. 238, 240-
241 (1999), the Board is of the view that the appellant's 
above-addressed claim for a burial allowance must be formally 
referred to the RO for the issuance of an appropriate 
Statement of the Case (SOC) to the appellant.  Further 
development pertaining to the foregoing is, accordingly, 
specified below.

Accordingly, the case is REMANDED for the following:

The RO should issue a SOC to the 
appellant pertaining to her claim for a 
burial allowance, denied in March 1996.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the appellant unless she is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals




 

